Dear Mayor Lyon:
In response to your inquiry of recent date, note that the law formerly prohibited aldermen from receiving any increase in compensation during the same term in which it was authorized by ordinance.
LSA-R.S. 33:404.1 and LSA-R.S. 33:405 are changed by Act 309 of the 1997 Regular Legislative Session, providing:
MUNICIPAL OFFICIALS — COMPENSATION — ALDERMEN
ACT NO. 309
H. B. No. 2245
BY REPRESENTATIVE PINAC
      AN ACT to amend and reenact LSA-R.S. 33:404.1 and 405(G) and to repeal LSA-R.S. 33:405(H), relative to the compensation of municipal officials; to provide relative to the compensation of aldermen; and to provide for related matters
Be it enacted by the Legislature of Louisiana.
      Section 1. LSA-R.S. 33:404.1 and 405(G) are hereby amended and reenacted to read as follows:
 § 404.1. Compensation of municipal officers
      The board of aldermen shall by ordinance fix the compensation of the mayor, aldermen, clerk, chief of police, and all other municipal officers. The board of aldermen *** may by ordinance *** increase or decrease their compensation and the compensation of any non-elected municipal officer and may increase the compensation of other
elected officials ***. However, the board of aldermen shall not reduce the compensation of *** any elected official during the term for which he is elected.
  § 405. Meetings of board of aldermen; notice; quorum; compensation
* * * * * * * * * * * *
      G. All meetings of the board of aldermen shall be to the provisions of LSA-R.S. 42:4.1, et seq.
      Section 2. LSA-R.S. 33:405(H) is hereby repealed in its entirety.
Approved June 17, 1997.
According to amended LSA-R.S. 33:404.1 quoted above, the board may increase or decrease compensation, their own compensation and that of any other non-elected municipal officer. The board may increase the compensation of other elected officials (i.e., the mayor) but may not reduce same during the term for which that official is elected.
Finally, "per diem" is considered compensation. See Attorney General Opinion 90-566, attached.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released: November 5, 1997
Kerry L. Kilpatrick Assistant Attorney General
State of Louisiana
Department of Justice
Baton Rouge
70804